Citation Nr: 1014371	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-30 840A	)	DATE
	)
	)


THE ISSUE

Whether a Board decision, dated in October 2007, denying 
entitlement to special monthly compensation (SMC) benefits 
based on loss of use of a lower extremity should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











FINDINGS OF FACT

1.	 The moving party in this case (hereinafter referred to 
as "the Veteran") served on active duty from May 1967 to 
October 1969.

2.	 In October 2007, the Board of Veterans Appeals (Board) 
issued a decision which, in pertinent part, denied 
entitlement to SMC benefits based upon the claimed loss of 
use of a lower extremity. The Veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).

3.	 Later that month, on October 25, 2007, the Veteran also 
filed a motion for revision of the Board's decision based on 
CUE.

4.	 In December 2008, the Court affirmed the Board's 
decision on the matter of entitlement to SMC benefits.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
motion for revision or reversal of the October 2007 decision 
denying SMC benefits for loss of use of a lower extremity 
based upon CUE. 38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1400(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court. 38 C.F.R. 
§ 20.1400(b) (2009).

The Board's decision of October 2007 considered and 
adjudicated on the merits   the Veteran's claim for 
entitlement to SMC under the provisions of 38 U.S.C.A.      § 
1114(m) based upon the claimed loss of use of one extremity. 
The basis for        the Veteran's claim was in the fact that 
his service-connected right knee disability entailed a 
history of loss of the patella, with the requirement of 
wearing a knee brace. The Board found that the objective 
requirements for SMC under the provision cited were not met, 
as the loss of use of one leg alone did not qualify for SMC. 
Rather, 38 U.S.C.A. § 1114(m) and its implementing regulation 
at 38 C.F.R. § 3.350(c)(1) clearly required either loss of 
use of both legs, or loss of use of one leg plus one arm. The 
provisions of 38 U.S.C.A. § 1114(m) permit an award of SMC 
under the following circumstances:

[where] the veteran, as the result of 
service-connected disability, has suffered 
the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with 
complications, preventing natural knee 
action with prostheses in place, or of one 
arm and one leg at levels, or with 
complications, preventing natural elbow and 
knee action with prostheses         in 
place, or has suffered blindness in both 
eyes having only light perception, or has 
suffered blindness in both eyes, rendering 
such veteran so significantly disabled as to 
be           in need of regular aid and 
attendance...

Moreover, the Veteran did not appear to have manifested the 
loss of use of his      right leg, as he retained substantial 
right knee mobility without knee ankylosis.               In 
any event, the Board contemplated that assuming arguendo the 
Veteran could demonstrate that he had loss of use of one leg, 
that still would not demonstrate entitlement to SMC under the 
clear language of the applicable statute. The fact remained 
that the Veteran did not have the necessary indication of 
loss of use of either the right and left legs, or of one leg 
and one arm.

Thus, the Board denied the Veteran's claim for SMC benefits. 
Through that decision, the Board also denied a claim for a 
rating in excess of 20 percent for              the Veteran's 
service-connected right knee disability. Upon receipt of 
notification of the Board's decision that month, the Veteran 
filed an appeal to the Court.

Also that month, on October 25, 2007 the Veteran filed with 
the Board a motion for reversal of the Board's October 2007 
decision on the basis of CUE. The alleged CUE was a 
misapplication of U.S.C.A. § 1114(m) in the Board's finding 
that the loss of use of one leg was insufficient to 
demonstrate entitlement to SMC.           Upon receipt of the 
motion for CUE, the Board stayed its ruling pending the 
outcome of the Veteran's appeal to the Court. 

Thereafter, the Court issued a December 2008 memorandum 
decision affirming    the Board's October 2007 decision. In 
its affirmance of the Board's denial of SMC benefits under 38 
U.S.C.A. § 1114(m), the Court indicated its agreement with 
the Board's decision and its underlying rationale. 

In view of the above, the issue of entitlement to SMC under 
38 U.S.C.A. § 1114(m) has already been appealed to and 
decided by the Court. It follows that the      October 2007 
Board final decision originally deciding this claim may no 
longer be subject to revision, as the Court has decided the 
matter in question. Accordingly,  the Board does not have 
jurisdiction to adjudicate the merits of the Veteran's          
CUE motion and it is dismissed. 


ORDER

The motion is dismissed.





	                       
____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



